r*___'_'_'_'i*i'"i *'.'*r*j." rif n
,

~=:,» z\
»f h

‘: iad a _

 
    
 

p§xcati%n flpra§e'airc

n him-l 5

   

Ao 106(11.=_\».04/10) A`p

  

 

for the CLE 001-05 2018
Eastern District of Califomia EASTE§“',<'D?SS- DlsTR,¢-r C
. B,, TRicr ,_- CALH:%%N
1 -h lA

.In the Matter of the Search of

(Brie_/iy describe the property to be searched
or idenri]j' the person by name and address) ' ;,.”é
Misce||aneous documents and electronic devices
obtained from the United States Probation Ofiice relating

to G|oria Giannini and Clifford Brigham
APPLICATION FOR A SEARCH WARRANT

¢- h‘

CaseNo. 1118SW 0 0 39 4 EP['] "-'l‘.;“;f,’

\./\-'V\-./\./\./

l .
l I, a federal law enforcement officer or an attorney for'the govemment, request a search warrant and state under
` penalty of perjury that I have reason to believe that on the following person or property (idenn)j) me person ar describe the

r er b sears e an ivez`r ocot' : . .
p eeoAll)achmen ,all§che erel)g) and fully incorporated hereln..

located in the Easi:ern District of Ca|ifornia , there is now concealed (idenrijj) the
person or describe the properly to be seized)!
See Attachment B, attached hereto and fully incorporated herein

 

The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
I!{evidence of a crime; '
i!{ contraband, fruits ofcrime, or other items illegally possessed;
ii(property designed for use, intended for use, or used in committing a crime; '
|J a person to be arrested ora person who is unlawfully restrained.

The search is related to a violation of:

Code Secrion Oj"ense De`scription
18 USC 1343 V\hre Fraud
18 USC 1344 Bank Fraud
18 USC 1028 identity Theft

The application is based on these facts: _ _
See attached aftidavit, attached hereto and fully incorporated herecn.

l d Continued on the attached sheet.

EI Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sh et.

 
    

Applicant’s signature

Steven Kornaros, Specia| Agent
Printed name and title

 

Sworn to before me and signed in my presence,

mm v _ § 61 /,Z»

Judge ’s signdtz:re

City and state; Fresno, CA Honorab|e Erica.P. Grosjean, US Nlagistrate
Printed name and title

 

 

Case 1:18-va-00394-EPG Documentl Filed_lO/05/18 PageZoi41

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANTS

I, Steven Kornaros, being duly sworn, do hereby depose and state as follows:

Introduction and Agent Background l

. I am a Speeial Agent (SA) with the Federal Bureau of Investigation (FBI) and have been
lso employed since April 11, 2011. lam an investigative or law enforcement officer of the
United States within the meaning of Title 18, United States Code, Section 2510(7), in that
I am empowered by law to conduct investigations of and to make arrests for offenses
enumerated in Title 18, United States Code, Section 2516. _I am presently assigned to
working a variety of criminal matters including the investigation of fraud and civil rights
violationsl I am currently assigned to the Sacramento Divisio_n, Central Valley Financial
Crimes Task \Force of the_ FBI.
. This adidavit is submitted in support of an application for a search warrant under Rule 41
of the Federal Rules of Criminal Procedure for evidence of violations of Title 18, United
States Code, Section 1343 (Wire Fraud). The application seeks authorization to search
miscellaneous documents, electronic devices, and 7 cellular phones provided to the FBI by
the United States Probation OHice (USPO). Per USPO, the aforementioned items were
obtained by USPO during an authorized probation search of the residence of both Gloria
Giannini (hereafter Giannini) and Clifford Brigham (hereafter Brigham). Additionally
USPO voluntarily received documents attributed to Giannini from Helena Tucker
(hereafter Tucker). 'I`ucker is the daughter of John Skordoulis (hereafter Skordoulis).
Skordoulis is Giannini’s recently deceased flancée. Giannini left items at Skordoulis’ .
condo that Tuclter thereafter obtained following Skordoulis’ death when the condo came
into Tucker’s possession The above items are described with particularity in Attachment

l

Case 1:18-va-00394-EPG Document 1 Filed 10/05/18 Page 3 of 41

A, attached hereto and incorporated herein by this reference Together, the “USPO
Materials.” As set forth below, I have probable cause to believe that evidence, set forth in .
Attachment B, which is attached hereto and incorporated herein by this reference, is
currently located within the US'PO Materials. 1
. USPO conducted the search because both Brigham and Giannini were on supervised
release following convictions for Haud offenses Each was restricted from certain types of
financial transactions and employment USPO’s search focused on obtaining materials
relevant to these conditions

. Subsequent to USPO’s seizure of documents USPO filed petitions alleging violations of
Brigham’s supervised release in two different cases, 1:17-cr-308 and 1:17-cr-309. Brigham
admitted certain violations and in April 2018 was sentenced to a total of 60 months of
imprisonment On May 3, 2018, Chief Distn'ct Judge O’Neill issued an order authorizing
the release of the USPO Materials seized from Brigham to be released to the FBI.

. USPO also filed a petition alleging that Giannini was in violation of her supervised release
in case number 1:18-cr-l l. Giannini also admitted certain violations and was sentenced to
24 months of imprisonment-1 On May ll, 2018, District Judge Drozd issued an order
authorizing the release_of the USPO Materials seized from Giarmini to the FBI.

. The facts set forth in this affidavitl are based on my own personal knowledge; knowledge
obtained from other individuals during my participation in this investigation, including
USPO, FBI employees or contractors interviews of witnesses; my review of records
related to this investigation; communications with others who have knowledge of the

events and circumstances described herein; and information gained through my training

and experience Because this affidavit is submitted for the limited purpose of

2

 

 

Case 1:18-va-00394-EPG Document 1 Filed 10/05/18 Page 4 of 41

establishing probable cause in support of the application for a search warrant, it does not

set forth each and every fact that others or I have learned during the course of this

investigation
Applicable Laws
7. Title 18, United States Cod'e, Section 1343 (Wire Fraud) prohibits the following:

a. Whoever, having devised or intending to devise any scheme or artifice to defraud, or
for obtaining money or property by means of false or fraudulent pretenses
representations or promises transmits or causes to be transmitted by means of wire,
radio, or television communication in interstate or foreign commerce, any writings
signs signals pictures or sounds for the purpose of executing such scheme or
artifice

8. Title 18, United States Code, Section 1344 (Bank Fraud) prohibits the following: '
a. Whoever knowingly executes or attempts to execute, a scheme or artifice_to
defraud a financial institution; or to obtain any of the moneys funds credits
assets securities or other property owned by, or under the custody or control of, a
financial institution, by means of false or fraudulent pretenses representations or
promises
9. Title 18, United States Code, Section 1028(a)(7) (Identity Theft): prohibits the following:
a. Whoever knowingly transfers possesses or uses without lawful authority, a means
of identification of another person with the intent to commit, or to aid or abet, or in

connection with anytunlawful activity that constitutes a violation of Federal Law.

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 5 of 41

Summary of Criminal Activity and Probable Cause

lO. The FBI Investigation was initiated upon receipt of information given to the FBI by
USPO. As detailed below, Giannini and Brigham had undertaken, individually and
together, fraudulent schemes to defraud individuals using their bank accounts to commit
wire fraud and/or bank fraud. In December of 2017, USPO discovered that Giannini and
Brigham violated their federal supervised release terms prompting probation search`es.
These searches uncovered evidence of fraud against innocent victims consistent with the

_ pattern of illegal activity that Giannini and Brigham had been convicted for in the past.

Clifford Brigham

ll. In Apri12016, Sandra Difranco (hereafter Difranco) and Paul Brown (hereafter Brown)
engaged in an investment opportunity with Brigham without having knowledge of his
prior.criminal record. Through their loan broker Jim Pusateri (hereafter Pusateri),
Difranco and Brown loaned money t_o Brigham for a down payment, in order for Brigham
to- purchase an apartment complex located at 36 E. Saginaw Way in Fresno, CA (hereafter
Saginaw). The loan contract consisted of Brown loaning Brigham $70,000 and Dif`ranco
loaning Brigham $30,000 for the Saginaw property being purchased for $540,000. In
return, Brigham agreed to clean up and repair the property, collect rent, sell the property n
and pay Brown a total of $90,000 and Difranco a total of $39,000 within.45 days

-Difranco and Brown wired the funds to a bank account associated with l?irigham.
Brigham later requested a 45-day extension for repayment for a total of 90 days
Although Brown and Difranco authorized this extension, Brigham never returned the
money. q

12. In fact, at the time he asked Difranco and Brown for money to purchase the Saginaw
4

 

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 6 of 41

property, Brigham already owned and controlled it. Dif`ranco and Pusateri later
discovered through title searches that it appeared that CCC National Investment LLC
(hereafter CCC) purchased the Saginaw property for $340,000 on or around March 3,
2016, a month prior to Brigham requesting funding from Difrch and Brown for the
same property. Title records revealed that CCC then sold the Saginaw property to
Genesis Capital Funding LLC (another entity controlled by Brigham) for $540,000 on or
around May 2, 2016. Chase Bank records show that Brigham was the main signatory for
the bank account of “Genesis Capital Funding LLC, DBA CCC National Investments,”
which was the sole account discovered to date for CCC.l Given that the account
mentioned both Genesis Capital and CCC, and that Brigham controlled the-account, it
appears that Brigham sold and purchased the property from himself.

13. Brigham’s control of the Saginaw property is further reinforced by the flow of funds
regarding the second sale in May 2016. Bank records indicate that Fidelity National Title
Company paid CCC approximately $57,000 pursuant to the sale. Brigham signed that
check and it was deposited in the CCC account on May 20, 2016. The next day, Brigham
wrote a check for $56,000 on the CCC- account to another account associated Genesis
Capital Eunding. Thus it appears that Brigham financially controlled CCC and the
Saginaw property.\

14. In addition, mortgage documents for the second sale of the Saginaw property showed
signatures of a Michael Chenot (hereafter Chenot) as representing CCC. A loan

application to Loan Solution Inc. containing Chenot’s information as a co-borrower, was

 

1 Brigham had numerous other bank accounts at Chase Bank, but none of those other accounts were
associated with CCC. Because this investigation is ongoing, it is possible that CCC held an account at
another financial institution, but there is no evidence at this time indicating another account for CCC.

5

15.

16.

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 7 of 41

also used by Brigham to acquire the loan for the Saginaw iproperty.z At the time, Chenot
was a business partner with Brigham, but not a representative of CCC. Chenot advised
that he did not provide Brigham authorization to use his name, signature nor credit to
purchase the Saginaw property. Prior to and at the time the Saginaw property was
purchased, Brigham never declared to Dif`ranco, Brown or Pusateri of his association and
relationship to CCC or Chenot. Thus, in order to assist in Brigham’s efforts to obtain
money from the investors he misused Chenot’s means of identification without lawful
authority.

Based on his professional opinion, Pusateri believed the Saginaw property Broker Price
Opinion (BPO) provided by Brigham was falsified and/or altered to show a higher worth
in order to acquire the loan. Additionally, Pusateri believed that Brigham falsified his

credit report. During the loan application process Pusateri recalled that Brigham

_provided him a printed version of Brigham’s credit report, but requested that Pusateri

query Chenot’s credit. Based on Pusateri’s later discovery of Brigham’s incarceration for
financial crimes Pusateri opined that Brigham’s credit would not be near satisfactory as
the printed credit report Brigham provided him suggested

Brigham’s loan for the Saginaw property went into foreclosure, as it was discovered that
lhe never made payments on the mortgage and only collected the rent money nom those
renting the apartments on the property. Brigham advised Difranco and Brown that the
lender was too quick to foreclose on him because of his race. Additionally, Brigham

advised Difranco and Brown that his attorney filed a Lis Pendens on the property in order

\

 

2 Loan Solution Ine. maintains a website at www.loan-solution.com. The website indicates that it
provides loans for mortgages and other real estate investments lt therefore appears to finance or
refinance debt secured by interests in real estate.

6

 

17.

18.

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 8 of 41

to protect his ownership It was later discovered that Brigham never had a-Lis Pendens

'filed, never updated the units and lost the property to foreclosure without paying.back

Difranco and Brown. In the end, Brigham purchased the Saginaw property from himself
to secure a loan and continued to collect rent from the Saginaw property apartment
tenants until the property was foreclosed on.

Based on the above information, and my -training, experience, and discussion with other
agents l believe probable cause exists to believe that evidence of the crimes of wire
fraud, bank fraud,` and identity theft will be found within the USPO Materials obtained
from Brigham’s residence The sale of real estate and applications for loans related to
such sales typically generate substantial documentation in both hard copy and electronic
format Moreover, since Brigham did not have a separate place of business my training,
experience, and discussion with other agents indicates that such records along with other
important financial records will likely be found within the USPO Mate`rials, which were
seized from their home, by USPO personnel focused on obtaining financial documents in
hard copy and electronic format.

Gloria Giannini - Inheritance Fraud

Dif`ranco and Brown met Giannini around June of 2016, through Brigham. Brigham

presented Difranco and Brown an opportunity to make money by assisting Giannini with
moving a $200,000,000 inheritance from Spain through Canada into the U.S. Giannini
provided a notarized document outlining the agreement that consisted of Difranco and
Brown providing Giannini $42,5 00 each to pay for fees and associated expenses related
to the transfer of Giannini’s inheritance to the United States In return, Dif`ranco and
Brown were to receive $127,500 each within one weeks’ time. Between June 2016 and

7

ease 1:18-sW-00394-EPG' Documem 1' Filed 10/05/'18 Page 9 of 41

December 2017, Giannini provided several varying excuses as to the constant delays
regarding the money transfer. Throughout this period Giannini would advise that she
would need additional resources to pay for unexpected fees and expenses associated with
the money transfer. In the summer of 2016, Brigham advised Difranco, Brown and Blair
Johnson (hereafter Johnson) that Giannini needed an additional $30,000 to expedite the
money transfer. In response, Johnson provided $3 0,000 to Giannini, the agreement being
that his investment would return a total of $50,000. Between January 2017 and
September 2017, Giannini requested additional funds from Dif`ranco and Johnson for a
variety of reasons In response, Din‘anco wired Giannini an additional 2 payments that
totaled $25,000 and Johnson an additional $l7,000.

19. As the investors became more suspicious Giannini provided Dif`ranco and Brown a
forged Wells Fargo wire transfer receipt Giannini provided this document to establish
proof that she had used Brown and Difranco’s initial investment of $85,000 for the
purpose Giannini previously stated. The aforementioned Wells Fargo wire transfer
receipt showed a wire occurring on 6/16/2016 for the amount of $85,000 from Giannini’s
Wells Fargo Account to Bank ofNova Scotia account holder CIBC; CIBC is a Canadian
Bank. Giannini’s Wells Fargo bank records show that GIANNINI did wire $85,000 to an
entity with a Bank of Nova Scotia account However, the beneficiary name was Assante
Furniture Limited (not CIBC). Additionally, the original wire transfer receipt included a
memo from Giannini that stated: “Payment F or Furniture”. Difranco uncovered
additional inconsistencies with Giannini’s story and facts lnitially, Giannini claimed he_r
inheritance was in Spain coming through, Canada. Later on the money was said to be in
the United Kingdom, then in Brussels in the form of a bank instrument Lastly, prior to

8

Case 1:18-svv-OO394-EPG Document 1 Filed 10/05/18 Page 10 of 41

being arrested by USPO, Giannini claimed the money was in'Hong Kong, China. Once
Difranco realized she might be a victim of fraud, she uncovered other inconsistencies
with information Giannini previously provided. One of the documents'Giannini provided
to Difranco as proof of her inheritance, was a letter from a La Caixa Bank in Spain that
appeared to show Giannini had $220,000,000 with them, but needed Stamp lDuty money
to release it. La Caixa Bank changed its name in 2011 and the document Giannini

provided was from 2016. Since 2011, La Caixa Bank became Caixabank and no longer

uses the name La Caixa Bank.

20. Between January 2016 and December 2017, Giannini provided Difranco, Brown, and

21.

Johnson a number of excuses as to the money transfer delay, including additional fees
that needed to be paid to the IRS, Department of Homeland Security, and the respective
banks allegedly handling the money transfer. Giannini claimed to only deal with one
banker in Fresno, CA and one bank Vice President in Palm Desert, CA. On multiple
occasions Giannini would claim to Difranco that she was on her way to the bank to get
the money, but would provide a number of excuses as to why she could not retrieve the
money. Examples included: the banker got drunk at lunch, the banker could not come to
the bank because of a landslide, and the banker’s daughter got drunk and was he out
looking for her. l

According to Giannini’s Wells Fargo bank records Difranco, Brown and Johnson’s wires
and money deposits entered into Giannini’s account However, instead of paying fees
associated with banks IRS, Homeland Security, etc., as Giannini claimed, the majority of
the funds were immediately wired to individuals and companies overseas including

Canada, China and Malaysia.

 

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/13 Page 11 of 41

22. Difi'anco and Brown advised that Claudia lgarik (hereafter lgarik), Brigham’s girlfriend,

23.

conducted much of the email correspondence on Giannini’s behalf. Also through
conference calls with Brown, Giannini, Johnson and Dif`ranco, lgarik and Brigham would
vouch for Giannini and the existence of the $200,000,000.' On August 25, 2017, lgarik
claimed in an email to have viewed Giannini’s $200,000,000 account balance online and
that $10,000,000 of the funds were wired to Giannini’s Wells Fargo Account under Atlas
lndustrial Resources Inc.,- for the purpose of paying back Brown, Johnson and Dif`ranco.
Accoiding to all Wells Fargo Account records associated to Giannini and Skordoulis,
including Atlas lndustrial Resources Ine., no such funds transfer occurred. During the
period of January 2016 _ January 2018, Giannini and Skordoulis’ combined Wells Fargo
account balances never exceed $150,000 at a given time.

Based on the above information, and my training, experience, and discussion with other
agents I believe probable cause exists to believe that evidence of` the crimes of wire fraud
and bank naud will be found within the USPO Materials obtained from Giannini’s and
Brigham’s residences Financial transactions typically generate substantial
documentation in both hard copy and electronic format Moreover, since Giannini,
Brigham, and lgarik did not have a separate place pf business my training, experience, `
and discussion with other agents indicates that such records along with other important
related transactions will likely be found within the USPO Materials which were seized
from their homes by USPO personnel focused on obtaining financial documents in hard

copy and electronic format

10

 

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 12 of 41

Gloria Giannini - Bank Fraud

24. On 12/4/2017, Giannini deposited Comerica Bank check# 1000013364, in.the amount of`

25.

$125,520.98, into her Wells Fargo Account# 8475792787. The check appeared to be
made out to “Giannini Trust” from KP LLC. On June 7, 2018 l contacted KP LLC to
inquire about the aforementioned check. KP LLC CEO Joe Atturio (hereafter Atturio)
advised me that the check 1 was referring to was counterfeit and that Comerica was
investigating the loss Atturio advised me that they did not write a check=to Giannini
Tru'st. On June 7, 2018, I contacted a representative of Comerica regarding the
aforementioned check fraud investigation. Comerica provided me with a scanned copy
of the original and counterfeit checks The original check from KP LLC was made out to
Express Services Inc-WA (hereafter Express Services) in order to pay invoices for
temporary employment services The only difference between the check to Express
Services and the check Giannini deposited, is that her name and home address were
replaced with that of Express Services. According to Atturio, the original check was sent
to a P.O. Box that was previously associated to Express Services, but was later discovered
to have changed between the time KP LLC last sent invoice payments to Express
Services at that address

On June 21; 2018, l interviewed Wells Fargo Bank Manager Giovanny Hurtarte (hereafter
Hurtarte). Hurtarte advised that on December 4, 2017, Giannini came into the Wells
Fargo located at 1743 N. Sunrise Way, Palm Springs, CA and deposited a check for
$125,520.98. Hurtarte assisted Giannini with this deposit based on the large amount lt
was not until January 2018 that Hurtarte was notified by Comerica Bank that the

aforementioned check was fraudulent

11

26.

27.

28.

Case'l:lS-svv-OOSQA,-EPG Documentl Filed10/05/18 Page 13 of41

Giannini’s bank records show that after depositing the check for $125,520.98, Giannini
proceeded to immediately wire $40,000 to`Heng Sang Bank in China and used
approximately $10,000 in checks and cash withdrawals $50,000 of the illicit funds were
withdrawn as cash and deposited to another Wells Fargo account associated with
Giamiini. Once‘Wells Fargo became aware of the check fraud, they seized the remaining

funds in all accounts associated with Giannini and provided the retrieved funds back to

` Comerica Bank for the loss incurred Giannini’s bank records suggest that she used

$49,143.03 of the proceeds from the‘check fraud before Wells Fargo seized her accounts
Based on the above information, and my training, experience, and discussion with other
agents, I believe probable cause exists to believe that evidence of the crimes of wire fraud
and bank fraud will be found within the US'PO Materials obtained from Giannini’s
residence Financial transactions typically generate substantial documentation in both
hard copy and electronic format. Moreover, since Giannini did not have a separate place
of business, my training, experience, and discussion with other agents indicates that such
records, along with other important related transactions will likely be found within the
USPO,Materials, which were seized from their homes, by USPO personnel focused on
obtaining financial documents in hard copy and electronic format.

Conclusion
To date Difranco, Brown, and Johnson have yet to receive any monies in return for their
respective investments with Brigham and Giannini. Based on the investigation to date in
this case, and on my training and experience, I have probable cause to believe that Gloria
Giannini committed violations of Title 18, United States Code, Seetion' 1343 (Wire
Fraud) and Title 18, United States Code, Section 1344 (Bank Praud) and Clifford

12

'Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 14 of 41

Brigham committed violations ofTitle 18, United States Code, Section 1343 (Wire
Fraud) Title 18, United States Code, Section 1344 (Bank Fraud), Title 18, United States
Code, Section 1028(a)(7) (Identit_y Theft) and that there is evidence of such contained on
the documents computers phones and thumb drive provided by USPO to the FBI, as
described in Attachment B.
_ Evidence Located on Computers
29. l submit that there is probable cause to believe records will be stored on the computer

described in Attachrnent A, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer tiles or
remnants of such tiles can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools This is so because when a person “deletes” a tile
on a computer, the data contained in the file does not actually disappear; rather-,

that data remains on the storage medium until it is overwritten by new data.

b. Therefore,. deleted tiles, or remnants of deleted files, may reside in free space or
slack space_that is, in space on the storage medium that is not currently being
used by an active file_for long periods of time before they are overwritten. In
addition, a computer’s-operating system may also keep a record of deleted data in

1

a “swap” or “recovery:’ file.

c. Wholly apart from user-generated files, computer storage media_in particular,
computers’ internal hard drives_contain electronic evidence of how a computer
- has been used, what it has been used for, and who has used it. To give a few

13

 

Case 1:18-svv-00394-EPG Documentl Filed10/05/18 Pag.e_150f41

examples this forensic evidence can take the form of operating system
configurations artifacts from operating system or application operation; file
system data structures and virtual memory “swap” or paging files Computer _
users typically do not erase or delete this evidence, because special software is
typically required for that task. However, it is technically possible to delete this

information.

30. Based upon the facts and circumstances described above, there is probable cause to

3l:

believe that evidence of the criminal violations previously described are maintained on
a computer as described in Attachment B at the location described with particularity in
Attachment A.

During the course of my investigation, I'have consulted with FBI Computer Analysis

Response Tearn (CART) member Alan Russell Schmidt regarding the aspects of

properly retrieving and analyzing electronically stored data. Information Technology
Specialist, Forensic Examiner (I'I`S/FE) Alan Russell Schmidt is employed as a CART
Certitied Digital Forensic Exarniner and has been so employed since June 2006. Prior
to working as a ITS/FE, ITS/FE Schmidt was employed as an Information Technology
Specialist (ITS) for the FBI from approximately June 2003 to June 2006. I'TS/FE
Schmidt received a Bachelor’s degree in Business Administration from the University
of Phoenix in 1996. ITS/FE Schmidt was certified as a FBI Computer Analysis
Respcnse Team (CART) Digital Forensic Examiner in June 2006 and, additionally
certified as a FBI CART Macintosh Forensic Examiner in May 2010. During ITS/FE
Schmidt’s employment with the FB_I, ITS/FE| Schmidt has conducted and participated in

numerous investigations of criminal and national security violations and has undergone

14

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 16 of 41

continual training in` the identification and investigation of digital evidence.

32. Based on his knowledge, ITS/FE Schmidt has advised me that to properly retrieve and

33.

analyze all electronic stored (computer) data, to document and authenticate such data,
and to prevent the loss of data either from accidental or deliberate programmed
destruction requires on-site and laboratory analysis by a qualified Digital Forensic
Examiner (DFE). To effect such accuracy and completeness may require the seizure of
all computer equipment and peripherals which may be interdependent, the software to
operate the computer system, data security devices (including passwords and
decryption keys), and related instruction manuals which contain directions concerning
the operation of the computer system and software programs This is because the
peripheral devices which allow users to enter or retrieve data from storage devices
vary widely in their compatibility with other hardware and software Many system ,
storage devices require particular input/output devices in order to read the data on the
system. It may be important that the computer system be re-confrgurable to accurately
retrieve the evidence. -

A's part`of his search of the computer system and peripherals FBI DFE may need to
make a verifiable duplicate image copy of the hard drive(s), backup media, tloppy
diskettes, disk cartridges CD-ROMS, optical disks printer bulfers, smart cards
memory calculators electronic dialers, or electronic notebooks on which data was
stored. ritveritiable duplicate image copy is an'exact copy of the storage media. "l`his is

necessary to accurately reproduce the documents on the storage devices and to preserve

the integrity of the data. The search will then be conducted using the verifiable

duplicate image copy. SRR has consented to the FBI retaining the original devices until

15

Case 1:18-svv-00394-EPG- Document 1 Filed 10/05/18 Page 17 of 41

the conclusion of this matter.

34. Permission is requested for the FBI DFE to make a verifiable duplicate image copy of

. the above storage media and conduct a search of the computer systems hardware,

software and backup media for the specific items described in this affidavit and
Attachment B. ITS/FE Schmidt has informed me that the FBI DFE will provide the
investigating agent(s) only those documents and evidence which are set forth in the
search warrant

35. If, for technical reasons or volume of evidence, the FBI DFE cannot acquire a mirror
image of computers'and/or removable media on-site, authorization for removal of the
computer, peripherals devices and/or removable media is requested.

36. The terms “records", “documents”, and "materials" as used above includelall of the

_ items of evidence more fully described in Attachme`nt B in whatever form and by

whatever means such records documents or materials their drafts or their
modifications may have been created or stored, including, but not limited to any
handmade form (such as writing, drawing, painting, with any implement on any
surface, directly or indirectly); any photographic form (such as microfilm, microfiche,
prints slides negatives videotapes motion pictures photocopies); any electrical, or
magnetic form (such as tape recording, cassettes compact disks); and/or any
information on an electronic or magnetic storage device (such as floppy diskettes, hard
drives backup media, disk cartridges CD-ROMS, optical disks printer buffers, smart
cards memory calculators electronic dialers or electronic notebooks); as well as
printouts or readouts from any magnetic storage device. l

37. As further described in Attachment B, this application seeks permission to locate not

16

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 18 of 41

only computer files that might serve as direct evidence of the crimes described on the
warrant, but also for forensic electronic evidence that establishes how computers Were
used, the purpose of their use, who used them, and When. There is probable cause to y
believe that this forensic electronic evidence will be on any storage medium in the

premises because:

d. Data on the storage-medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging Systems can leave traces of information on the storage
medium that show what tasks and processes Were recently active. Web browsers,
e-mail programs and chat programs store configuration information on the
storage medium that can reveal information such as online nicknarnes and
passwords. Operating systems can record additional information, such as the

l attachment of peripherals the attachment of USB flash storage devices or other
external storage media, and the times the computer was'in use. Computer file
systems can record information about the dates files were created and the _

sequence in which they were created, although this information can later be

falsified

e. As explained herein, information stored within a computer and other electronic
storage media may provide crucial evidence of the “who, what, why, when,
where, and how” of the criminal conduct under investigation, thus enabling the
United States to establish and prove each element or alternatively, to exclude the
innocent from further suspicion. In my training and experience, and consulting
with ITS/FE Schmidt, information stored within a computer or storage media
(e.g., registry information, communications images and movies transactional

17

 

 

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 19 of 41

information, records of session times and durations intemet history, and anti~
Virus, spyware, and malware detection programs) can indicate who has used or
controlled the computer'or storage media, This “user attribution” evidence is
analogous to the search for “indicia of occupancy” while executing a search
warrant at a residence The existence or absence of anti-virus spyware, and
malware detection programs may indicate whether the computer was remotely
accessed, thus inculpating or exculpating the computer owner. Further, computer
and storage media activity can indicate how and when the computer or storage `
media was accessed or used. For example, as described herein, computers
typically contains information that log: computer user account session times and
durations computer activity associated with user accounts electronic storage
media that connected with the computer and the IP addresses through which the
computer accessed networks and the intemet. Such information allows
investigators to understand the chronological context of computer or electronic
storage media access use, and events relating to the crime under investigation
Additionally, some information stored within a computer or electronic storage
media may provide crucial evidence relating'to the physical location of other
evidence and the suspect. For example, images stored on a computer may both
Show a particular location~and have geolocation information incorporated into its
file data. Such file data typically also contains information indicating when the
file or image was created. The existence of such image files along with external
device connection logs may also indicate the presence of additional electronic
storage media (e.g., a digital camera or cellular phone with an incorporated
camera). The geographic and timeline information described herein may either
inculpate or exculpate the computer user. Last, information stored within a

computer may provide relevant insight into the computer user’s state of mind as it

18

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 20 of 41

relates to the offense under investigation For example, information within the
_ computer may indicate the owner’s motive and intent to commit a crime (e.g.,
intemet searches indicating criminal planning), or consciousness of guilt (e.g.,
running a “wiping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an eHort to conceal it from law
enforcement).

f. A person with appropriate familiarity with how a computer works can, after
examining this forensic evidence in its proper context, draw conclusions about
how computers were used, the purpose of their use, who used them, and when.

g. The process of identifying the exact files blocks registry entries logs or other
forms of forensic evidence on a storage medium that are necessary to draw an
accurate conclusion is a dynamic process While it is possible to specify in
advance the records to b_e sought, computer evidence is not always data that can
be merely reviewed by a review team and passed along to investigators Whether
data stored on a computer is evidence may depend on other information stored on
the computer and the application of knowledge about how a computer behaves._
Therefore, contextual information necessary to understand other evidence also
falls within the scope of the warrant

h. Further, in finding evidence of how a computer was used, the purpose lof its use,
who used it, and when, sometimes it is necessary to establish that a particular thing
is not present on a storage medium. _For example, the presence or absence of
counter-forensic programs or anti-virus programs (and associated data) may be
relevant to establishing the user’s intent

38. Based on the foregoing, and consistent with Rule 4l(e)(2)(B), the warrant l arn
applying for would permit seizing, imaging, or otherwise copying storage media that

1`9

Case 1:_18-svv-00394-EPG Document 1 Filed 10/05/18 Page 21 of 41

\

reasonably appear to contain some or all of the evidence described in the warrant, and
would authorize a later review of the media or information consistent with the warrant
The later review 'may require techniques including but not limited to computer-assisted
scans of the entire medium, that might expose many parts cfa hard drive to human
inspection in order to determine whether it is evidence described by the warrant

7 _ Search Procedure
. In searching for data capable of being read, stored, or interpreted by a computer or stora
ge device, law enforcement personnel executing the search warrant will employ the foll
owing procedure:

i. Law enforcement personnel (potentially including, but not necessarily limited to,
computer personnel) will examine the digital device to determine if it contains
any data that falls within the list of items to be seized as set forth in the warrant
and in Attachment B.

j. Law enforcement personnel will use procedures designed to identify items to be
seized under the warrant These procedures may include, Without limitation, the
use of a “hash value” library to exclude normal operating system files that do not
need to be searched. In addition, law enforcement personnel may search for and
attempt to recover deleted, hidden, or encrypted data to determine whether the
data falls within the list of items to be seized under the warrant

k. If the original digital device was seized, law enforcement personnel will perform
an initial search of the original digital device within areasonable amount of time
If, after conducting the initial search, law enforcement personnel determine that
an original digital device contains any data falling within the list of items to be

20

 

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 22 of 41

seized pursuant to this warrant, the government will retain the original digital
device to, among other things litigate the admissibility/authenticity of the seized
items at trial',`ensure the integrity of the copies ensure the adequacy of` chain of
custody, and resolve any issues that potentially might be raised regarding changed
conditions of the evidence If the government needs additional time to determine
whether an original digital device contains any data falling within the list of items
to be seized pursuant to this warrant, it may seek an extension of the time period
from the Court. \

l. If an original digital device does notJ n contain any data falling within the list of

_ items to be seized pursuant to this warrant, the government will: return that

original digital device to its owner within a.reasonable period of time if it can be
lawfully possessed; seal any image previously made of the device; and not review

the sealed image absent further authorization from the Court.

Data to be Seized

40. Based upon my training and experience, and information related to me by agents and
others involved in the forensic examination of computers and digital devices l know that,
in order to search for data that is capable of being read or interpreted by a computer, law
enforcement personnel will need to seize, image, copy, and/or search the following items
Subject to the procedures set forth herein:

m. Any documentation, operating logs and reference manuals regarding the
operation of the computer equipment storage devices or software;
n. Any applications utility programs compilers, interpreters and other software

used to facilitate direct or indirect communication with the computer hardware,
21

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 23 of 41

storage devices or data to be searched;

o. Any physical keys encryption devices dongles, or similar physical items which
are necessary toaccess the computer equipment, storage devices or data;

p. Any passwords password files test keys encryption codes or other information
necessary to access the computer equipment, storage devices or data;

q. All records documents programs applications or materials created, modified,
or stored in any form, including in digital form, that show the actual user(s) of
the computer or digital device during any time period in which the device was
used to commit the crimes referenced above, including the web browser’s
history; temporary Intemet files; cookies bookmarked, or favorite web pages
email addresses used from the Device, MAC le and/or Intemet Protocol
addresses used by the Device; email, instant messages and electronic
communications address books; contact lists; records of social networking and
online service usage; and software that would allow others to control the digital
device such as :viruses, Troian horses and other forms of maliciops software (or
alternatively, the lack of software that would allow others to control the digital
_device); a

r. All records documents programs applications or materials created, modified,
or stored in any form, including in digital form, on any computer or digital
device, that show evidence of counter-forensic programs (and associated data)
'that are designed to eliminate data from the computer or digital device; and

s. All records documents programs applications or materials created, modified,

or stored in any form, including in digital form, on any computer or digital

22

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 24 of 41

device, that show contextual information necessary to understand the evidence,
contraband, fruits or instrumentalities described in this Attachment.
Inventory and Return

41. With respect to the seizure of electronic storage media or the seizure or imaging of
electronically stored information, the search warrant return to the Court will describe
the physical storage media that were seized or imaged.

Manner of Execution .

42. Because this warrant seeks only permission to examine devices already in law
enforcement’s possession. the execution of this warrant does not involve the physical
intrusion onto a premises Consequently, I submit there is reasonable cause for the
Court to authorize execution of the warrant at any time in the day or night

Prior Efforts to Obtain Evidence
43. The government has made the following prior efforts in other judicial form to obtain
evidence sought in this warrant: NONE.
//
//
//
//
//

//

' `//
§ //
l

//

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 25 of 41

Conclusiolr
44. Based on the forgoing, there is probable cause to search for and seize items that constitute
evidence of ownership, the commission cfa criminal o`ffense, and contraband, the fruits
of crime, and things otherwise criminally possessed, and property designed or intended
for use or which is or has been used as the means of committing a criminal offense, as
described in this affidavit for violations of Title 18, United States Code, Section 1343
(Wire Fraud), Title 18, United States Code, Section 1344 (Bank Fraud), and Title 18,

united states code, section 1028(a)(7) (Idemity rhea).

even Ke/maros
Special Agent
Federal Bureau of Investigation

Subscribed and sworn to before me this C day of October, 2018.

_`;’iv¢;/;

The Honorable Erica P. G_rosj ean
United States Magistrate Judge

  
    

Approved as to form:

- Michael lemey
Assistant United States Attomey

24

 

9\§-":'*‘!-'°!"!_‘

10.
11.
12.
13.

14.

Case 1:18-svv-00394-‘EPG Document 1 Fi|eo| 10/05/18 Page 26 of 41

ATTACHMENT A
Description of items to be Searched:

All items to be searched were provided by the United States Probation Office and are
located at the FBI office in Fresno. CA (7815 N. Palm Ave, Suite 320. Fre'sno, CA

93711) and the FBI Office in Roseville. CA (2001 Freedom Wav. Roseville.`CA 956781.
The following items to be searched are as follows:

,9 boxes containing miscellaneous documents

Check books and single checks from various banks

1- Dell Precision T3500 Computer, Model: DCTA, S/N: SONFTRI

1- Toshiba Satellite Laptop, P55W-C5200, S/N: 3F103743S

1- Samsung cellphone, black in color, S/N: RV8H60WS74M

1- Motorola cellphone, gold in color, model: XT1765, S/N: NA, [l\/HEI:
355674080787834

1- Samsung cellphone, black in color, model: SM-J327A, S/N: R28180JQ6YN (4)
Motorola cellphone, black in color, model: XT1045, S/N: N/A, IMEI: 354997057044900
Nokia cellphone, white in color, model: RM-975, S/N: N/A, IMEI: 356485060133082

1- San disk Cruzer Thumbdrive, 32GB, SfN: BM1605252428

Samsung flip phone, black in color, Model: SPH__M27O

iPhone cellphone, black in color, SGB, model:A1241

USB Flash Drive, Cruzer Switch TAD SDCZS2 (B) 8 GB, red and black in color with the
letters and numbers ACl labeled on one side and Serial Number: Bll40523309D labeled
on the other side .

USB Flash Drive, Lexar LJDSSO 16 GB, blue and white in color with the letters and
number AC2 labeled on one side and Serial Number: 34246-16GBVA12155 labeled on
the other side `

Case 1:18-svv-00394-EPG Document 1 Filed 10/05/18 Page 27 of 41

ATTACHMENT B

ITEMS TO BE SEIZED

The following materials which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use or which is or has be
en used as the means of committing a criminal offense, namely violations of Title 18, United
States Code, Sections 1343, 1344 and 1028 from April 1, 2016 to the present more particular
ly described as:
1. 'l'he following records documents files or materials consisting of:
a. All documentation or records evidencing communication between GIANNINI,
~ BRIGHAM, DIFRANCO, BROWN and/or JOHNSON to include but not
limited to, email communications and text messages
b. Financial documents or records relating to the payment of GIANNINI and/or
BRIGHAM, including but not limited to bank statements cashier’s checks
checks deposits slips wire transfer information and receipt information
c. Documents or records evidencing of any banking documents altered, or otherwise

found on the computer

2. COMPUTERS: ln searching the location, the following protocol will be utilized when
searching or seizing electronic devices or media:
a. In executing the warrant, the government will begin by ascertaining whether all or
part of the search of computers or other electronic equipment or media that is
authorized in this warrant can be reliably completed at the site within a reasonable

time lf the search can be so completed on site, the government will remove a

 

Case 1:18-svv-00394-EPG Doeument 1 Filed 10/05/18 Page 28 of 41

computer or other piece of electronic equipment from the site only|if necessary to
preserve evidence or if the removed item is contraband or is a forfeitable
instrumentality or fruit of the crime \

b. If` thelgovernment determines that a reliable search as authorized in this warrant
cannot be completed at the site within a reasonable period, the government will
proceed to determine whether all or part of the authorized search can be
completed by making mirror images of, or in some other manner duplicating, the
contents of any computer or other electronic device, then completing the search of
those contents off-site, e.g., at alaw enforcement lab.

c. ”_l`he government will remove from the search location a computer or other
electronic device only if the item cannot be searched reliably on site or by mirror-
imaging or by otherwise duplicating its contents for off-site examination - unless
removing the item is necessary to preserve evidence or the item is contraband or
is a forfeitable instrumentality or fruit of the crime The government also may
remove the computer or other electronic device from the search location to
reliably and efficiently complete an off-site search of the item. Further, withig ten

` (10) calendar days of the removal, the government must file a return with a
t .
magistrate judge that_identifies with particularity the removed device or related
equipment or documents -

d. ‘ The computer or electronic media removed from the site shall be returned Within

-`fourteen (14) days unless under the law, the government may retain it for use as
evidence or it is contraband or a forfeitable instrumentality or fruit of a crime, or

unless such date is further extended by the Court. The government may continue .

 

Case 1:18-svv-00394-E|5(3 Document 1 Filed 10/05/18 Page 29 of 41

to utilize the retained images or other duplicates of electronic media to recover
items identified in the warrant after returning the computers and electronic media
removed from the Site. The images may be utilized to restore computers and
electronic media or to search the images with forensic software
e. In conducting the search authorized by this warrant, whether on site or off site, the
government must make all reasonable efforts to use methods and procedures that
will locate and examine only those categories of files documents or other d
electronically stored information that are identified in the warrant. ”l`he
government may restore the image of original media and utilize the assistance of
agents familiar with the case when searching for electronically stored information
f. The terms of this warrant d_o not limit or displace any person’s right to file a
motion for return of property under Fed. R. Crirn. P. 41(g). Nor does the issuance
of this warrant preclude any person with any interest in any seized item from '
asking the government to return the item or, where usefirl, a copy of it
g. The government will promptly notify the Court in writing if a dispute arises about
rights or interests in any seized or searched item or any data or information
contained in any searched or seized item. The government will deliver a copy of -
such notification to any person known to assert any such right or interest 1
3. Within the limitations described above and as part of the seizure of the aforementioned
items the searching agents may remove from the premises to be searched all computer
hardware and related equipment devices disks tapes and other items and all manuals

or written information relating to the operation of t_he computer hardware, software, and

related equipment , as follows: \ v

 

Case 1:18-sv\/`-OO394-EPG Document 1 Filed 10/05/18 Page 30 of 41

a. Computer hardware and computer related equipment;

b. Computer software and all other electronic, magnetic,_or other media capable of
being read or interpreted by a computer or its related components and all
information contained therein;

c; Electronically stored communications

d. Computer passwords and other data security devices designed to restrict access to
or hide computer software, documentation or data;

e. Physical keys encryption devices and similar physical items that are necessary to
gain access to computer programs data , or other information into a readable or
usable form;

f. Electronic devices such as Personal Digital Assistants (PDAs) or electronic
organizers

g. Routers, bridges or hubs and all manuals associated with such equipment; and

h. Computer related documentation consisting of written, recorded, printed or
electronically store material which explain or illustrate how to configure or use
computer hardware software, or other related items.

4. For any computer or storage_medium whose seizure is otherwise authorized by this
warrant, and anyl computer or storage medium that contains or in which is stored
records or information that is otherwise called for by this warrant in Item l (hereinafter
known as “COMPUTER”):
a. Evidence of who used, owned, or controlled the COMPIl'l`ER at the time the

items in Itern l were created, edited, or deleted, such as logs registry entries

configuration files saved usemames and passwords, documents browsing history,

 

Case 1:18-svv-OO394-EPG ' Document 1 Filed 10/05/18 Page 31 of 41

user profiles email, email contacts “chat,” instant messaging logs photographs

and correspondence;

. evidence of software that would allow others to control the COMPUTER, such as

viruses Trojan horses and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious
software;

evidence of the lack of such malicious software;

. evidence indicating how and when the computer was accessed or used to

determine the chronological context of computer access use, and events relating
to crime under investigation and to the computer user;

evidence indicating the computer user’s state of mind as it relates to the crime

' under investigation;

evidence of the attachment to the COMPUTER of other storage devices or similar

containers for electronic evidence;

. evidence of counter-forensic programs (and associated data) that are designed to

eliminate data from the COMPUTER;

._ evidence of the times the COMPUTER was used; `

°. " passwords, encryption keys and other access devices that may be necessary to

access the COMPUTER; (
documentation and manuals that may b_e necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

. records of or information about Intemet Protocol addresses used by the

COMPUTER;

 

Case 1:18-svv-OO394-EPG Document 1 Filed 10/05/18 Page 32 of 41

l. records of or information about the COMPUTER’s Intemet activity, including
firewall logs caches, browser history and cookies “bookmarked” or “favorite” .
web pages search terms that the user entered into any Intemet search engine, and
records of user-typed web addresses

m. Contextual information necessary to understand the evidence described in this

attachment

 

 

  

G`\\*`] ‘“=.t't"-=:q
‘-' `\

1 9
AO 93 (Rev. 11113) Searclgmzilre:b&r§hi\/ Oc??g} `Eip@j"® -.' -t l

' UNITED STATES DISTRICT COURT

for the
Eastem District of California

In the Matter of the Search of

)
(Brt'efly describe the property to be searched )
or identt'jj) the person by name and address) _ ) Case NO
)
)

1:183110039.EPG 13

items seized byrne united states Probetion once
provided to the FB[ regarding Gloria Giannini and Cifford

 

Brigham
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer _

An application by a federal law enforcement officer or an attorney for the government requests the»sea_rch
of the following person or- property located in the »Eastern District of Ca|ifornia
(ia'emt]§) the person or describe the property to be searched and give its Iocation):

See Attachment A'

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (idemt]j) the person or describe rhe property to be seized):

. See Attachment B

YOU ARE COMMANl)ED to execute this warrant on or before i"l dam , (nor to exceed 14 doys)
|J in the daytime 6:00 a.m.-to 10:00 p.m. il at any time in the day or-night because good cause h_as been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises the property was taken, -or leave the copy and receipt at the place where the
property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

(Um'ted States Magr'strate Judge)

El Pursuant to 18 U. S. C. § 3103a(b), I find that immediate notification may have an adverse result listed m 18 U. S. C.
§ 2705 (except for delay oftrial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (cheok the appropriate box) `

 

 

 

 

El for - days (nozro exceed 30) ' El until, the facts justifying, the later specific date of _
Date and time issued: luis fla ¢t-,t MQQQQ é__. ip /./( ‘
_ ' Mdi

City and Stat¢_; Fresno, CA-. ‘ chorab|e Erica P. Grosjean, US Magistrate Judge

Pri_fzted name and title

Ao93(Rev.11/13)seee£:e§§£tzl£§t$et§W(tQQ.3z§?4-EPG Documentl Filed 10/05/18 Page 34 0t41

 

Return

 

Case No.: ' Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of : ` d

 

Inventory of the property taken and name of any person(s) seized:

 

l . Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. ' '

Date:

 

Executing ojieer‘s signature

 

Prinred name and title

 

 

 

 

______ _________

s=\.\hPE-°!°:~`

CaSe 1218-SW-00394-EPG DOCUI"T]€D'[ 1 Filed 19/05/18 Page 35 Of 41
ATTACHMENT A
Description of items to be Searche_d:

All items to be searched were provided by the United States Probation Office and are
located at the FBI office inl Fresno, CA (7815 N. Palm Ave. Suite 320, Fresno. CA
93711) and the FBI Office in Roseville, CA (2001 Freedom Wav. Roseville. CA 95678).

The following items to be searched are as follows: '

9 boxes containing miscellaneous documents

Check books and single checks from various banks

l- Dell Precision T35 00 Computer, Model: DCTA, S/N:` SONFTRI
l- Toshiba Satellite Laptop, P55W-C5200, S/_N: 3F103743S

1- Samsung cellphone, black in color, S/N: RV8H60WS74M

1- Motorola cellphone, goldin color, model: XT1765, S/N: NA, IMEI:
355674080787834 `

7. l- Samsung cellphone, blackincolor, model: SM-JBZ'?A, S/N: R28]80]Q6YN (4)
` 8

. Motorola cellphone, black m color, model: XT1045, S/N: N/A, IMEI: 354997057044900

-9. Nolcia cellphone, wh1te m color, model RM- 975, SfN: N/A, [MEI: 356485060133082

10. 1 San disk Cruzer Thumbdrive, 32GB, S/N: BM1605252428

11. Samsung flip phone, black' 111 color, Model: SPH_ M270

12. iPhone cellphone, black' m color, SGB, model: A1241

13. USB Flash Drive, Cruzer Switch TAD SDCZSZ (B) 8 GB, red and black in color with the
letters and numbers ACl labeled on one side and Serial Number: Bll40523309D labeled
on the other side.

n 14. USB Flash Drive, Lexar LJDSSO 16 GB, blue and white` 1n color with the letters and

number AC2 labeled on one side and Serial Number: 34246- 16GBVA12155 labeled on
the other side.

 

Case 1:18-va-00394-EPG- Document 1 Filed 10/05/18 Page 36 of 41

ATTACIi]\/HENT B

ITEMS TO BE SEIZED

The following materials, which constitute evidence of the commission of a criminal offense,
contraband, the fruits of crime, or property designed or intended for use or which is or has be
en used as the means of committing a'criminal offense, namely violations of Title 18, United
States Code, Sections 1343, 1344 and 1028 from April 1, 2016 to the present, more particular
ly described as: q 4

1. The following records, documents, files, or materials, consisting of: .

a. All documentation or records evidencing communication between GIANNINT,
BRIGHAM, DIFRANCO, BROWN and/or JOHNSON to include but not
limited to, email communications and text messages

b. Financial documents or records relating to the payment of GIANNINI and/or
BRIGl-lAM, including but not limited to bank statements, cashier’s checks,

_ checks, deposits slips, wire transfer information and receipt information

c. Documents or records evidencing of any banking .docunients, altered, or otherwise

found on the computer.

l 2. COl\/[FUTERS: -In searching the location, the following protocol will be utilized when
searching or seizing electronic devices or media: l v
a. n In executing the warrant, the government Will begin by ascertaining whether all or
part of the search of computers or other electronic equipment or media that is
authorized in'this warrant can be reliably completed at the site within a reasonable

time. If` the search can be so completed on site, the government will remove a

 

Case '1:18-va-00394-EPG Documentl Filed 10/05/18 Page 37 0t.41

computer or other piece of electronic equipment from the site only if necessary to
preserve evidence or if the removed item is contraband otis a forfeitable l
instrumentality or ii'uit of the crime ‘

b. lf the government determines that a reliable search as authorized in this warrant
cannot be completed at the site within a reasonable period, the government will
proceed to determine whether all or part of the authorized search can be
completed by making mirror-images of, or in some other manner duplicating, the
contents of any computer or other_electronic device? then completing the search of
those contents oE-site, e.g., at a law enforcement lab. l

c. The government will remove nom the search location a computer or other
electronic device only if the item cannot be searched reliably on site or by 'mirror-`
imaging or by otherwise duplicating its contents for off-site examination - unless
removing the item is necessary to preserve evidence or th’e item is contraband or
is a forfeitable instrumentality or fruit of the crime. The government also may
remove the computer or other electronic device from the search location to

_ reliably and efficiently complete an off-site search of the item. Further, within ten l
(10) calendar days of the removal, the government must file a return with a
magistrate judge that identifies with particularity the removed device or related
equipment or documents `

d. T-he computer or electronic media removed nom.the site shall be returned within
fourteen (145 days unless; under the law, the government may retain it for use as
evidence or it is contraband ora forfeitable instrumentality or fruit of a crime, or

unless such date is further extended by the Court. The government may continue

Case 1:18-va-00394-EPG Document 1 Filed 10/05/18 Page 38 of 41

to utilize the retained images or other duplicates of electronic media to recover
items identified in the warrant after returning the computers and electronic media
removed from the site. The images may be utilized to.restore computers and
electronic media or to' search t_he images with forensic software,

e. In conducting the search authorized by this warrant, whether on site or off site, the
government must make all reasonable efforts to use methods and procedures that
will locate and examine only those categories of files, documents or other
electronically stored informationthat are identified in the warrant, The
government may restore the image of original media and utilize the assistance of m
agents familiar with the case when searching for electronically stored information

f. The terms of this Warrant do not limit or displace any person’s right to file a
motion for return of property under Fed. R. Crim. P. 41 (g). Nor does the issuance
of this warrant preclude any person With any interest in any seized item.fom
asking the government to return the item or, where useful, a copy of it.

g. The government will promptly notify the Court in writing if a dispute arises about
rights o_r interests_in any seized or searched item or any data or information

contained in any searched or seized item. The government will deliver a copy of

 

such notification to any person known to assert any such right or interest

3.. Within the limitations described above and as part of the seizure of the aforementioned '
items, the searching agents may remove from the premises to be searched all computer
hardware and related equipment, devices, disl<_s,l tapes, and other items, and all manuals
or written information relating to the operation of the computer hardware, soitware, and

related equipment , as follows:

F* et

Case 1:18-va-00394-EPG Document 1 Filed 10/05/18 Page 39 of 41

a. Computer hardware and computer related equipment;
b.__ Computer software and all other electronic, magnetic, or other media capable of
being read or interpreted by a computer or its related components, and all
‘ . information contained therein;
c. Electronically stored communications;
d. Computer passwords and other data security devices designed to restrict access to

_ . or hide computer software, documentation, or data;

e. Physical keys, encryption devices, and similar physical items that are necessary to
gain access to computer pro grams, data , or other information into a readable ord
usable form; v

f. Electronic devices such as Personal l)igital'Assistants (PDAS) or electronic

organizers;

g. Routers, bridges, or hubs, and all manuals associated with such equipment; and

h. Computer related documentation consisting of written, recorded, printed.or
electronically store material which explain-or illustrate how to configure or use
computer hardware, sonware, or other related items.

4. For any computer or storage medium whose seizure is otherwise authorized by this
warrant, and any computer or storage medium that contains or in which is stored
records or information that is otherwise called for by this warrant in Item 1'(he_reinafter
lmown as_“COMPUTER”): c

a. Evidence of who used, owned, or controlled the COMPUTER at the time the
n items in Item l were created, edited, or deleted, such as logs, registry entries,

conliguration tiles, saved usemames and passwords, documents, browsing history,

Case 1:18-va-003945EPG Document 1 Filed 10/05/18 Page 40 of 41

user protiles, email, email-contacts, “chat,” instant messaging logs, p'hotographs,
l» and correspondence; l
b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence o_f security`software designed to detect malicious 3
software; l
c. evidence of the lack of such malicious software;
d. evidence indicating how and when the computer was accessed or used to
determine the-chronological context of computer access, use, and events relating
to crime under investigation and to the computer user;
e. evidence indicating the computer user’s state of mind as it relates to the crime
l under investigation; l

f.= evidence of the attachment_to the COMPiJTER of other storage devices or similar
l containers for electronic evidence; 7

g. evidence of counter-forensic programs (and associated data) that are designed to
. eliminate data from the COMPUTER;

h. evidence of the tirn_es the COMPUTER was used;'

i. passwords, encryption keys, and other access devices that may b`e necessary to
access.the COMPUTER; t

j. documentation and manuals that may be neeessary to access the COMPUTER or
to conduct a forensic examination of the COMPUTER;

k. records of or information.about Intemet Protocol addresses used by the

COMPUTER;

Case 1:18-va-00394-EPG Document 1 Filed 10/05/18 Page 41 of 41

l. records of or information about the COMPUTER’s Intemet activity, including
firewall logs,' caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Intemet search engine, and
records of user-typed web addressesi

m. Contextual information necessary to understand the evidence described in this

attachment

 

